PER CURIAM.
The Commission’s order terminating Leonard’s disability benefits apparently relied upon Fla.Admin.Code Rule 22B-4.10G. However, given the statutory definition of “employer” in Section 121.021(10), Florida Statutes (Supp.1976), we do not find the rule applicable to one who is an employer in the private sector. The Retirement Commission must instead construe Section 121.-091(4)(b), defining total and permanent disability as it applies to petitioner. See also Amico v. Division of Retirement, Department of Administration et al., 352 So.2d 556 (Fla. 1st DCA 1977).
Finding there has been an erroneous interpretation of law, we remand for further action under a correct interpretation of law. Section 120.68(9)(b).
MILLS, Acting C. J., and SMITH and ERVIN, JJ., concur.